Per Curiam,
The proceedings in this case were under the remedial Act of May 16, 1891, P. L. 71, to ascertain and assess the damages, *346cost and expenses of grading and paving Tioga street. Exceptions were filed to the second report of the viewers by the appellant as agent for the owner in 1893. The owner has since died, and the title to the land has become vested in the appellant as trustee of her estate. In 1904, on notice to counsel of record, who had been in the case from the beginning, and a full hearing by the court, in which he participated, the exceptions were dismissed and the report of the viewers -was confirmed. The assignment of error is to the order of the court refusing to rescind the order of confirmation and to allow the appellant to intervene. The allegations in the petition for a rule to show cause are that the appellant had no notice of the hearing on the exceptions, that counsel was not authorized at that time to represent him, and that the city by delay had lost all right and claim against the property. We have no means of knowing what took place at the hearing on the rule, but as the counsel of record when the report was confirmed had been in the case twelve years and had once secured a reversal by this court, and as the appellant had filed exceptions and had represented as agent the same interests he now represents as trustee, we assume it was found that he was represented by counsel and had had his day in court.
The order of the court discharging the rule is affirmed.